Morphy, J.,

delivered the opinion of the court.
This is a claim for the value of a slave alleged to have been hired to defendant as an ostler, and killed while employed by the defendant to drive a wagon, a service said to be different from that for which he had been hired. The case was laid before a jury, who brought in a verdict for the plaintiff. After an unsuccessful attempt to obtain a new trial, the defendant appealed.
The evidence shows that the defendant, who is a tavern-keeper, employed plaintiff’s slave, togeLher with one of his own, to haul wood in a wagon for the use of his house ; that one of his horses being rather skittish and vicious, defendant (says one witness) cautioned the boy to be careful of him ; another witness says that he had ordered him not to use this particular horse. After taking to defendant’s house two or three loads, the horses ran away on their way back to the woods with the empty wagon ; the plaintiff’s slave fell from the horse he was riding, broke his leg, and died shortly after.
There is no testimony that the boy was hired as an ostler. The defendant admitted, after the accident, that he was in his employ as such ; this admission alone would prove the use defendant made of the boy rather than any agreement on the subject with his master; but it is coupled with the' circumstance that on a previous occasion, the defendant, before using the slave as a hack-driver, asked plaintiff’s consent to do so. This conduct of defendant gives strong countenance to the averment in the petition, that the slave was hired expressly as an ostler. Admitting such to be the fact, it by no means follows that the hirer was not to exact from the slave any other kind of service whatever. An intelligent being like,a slave, cannot be assimilated to a horse or an inanimate object, the particular uses of both, which are limited, and cannot be changed without materially impairing their value or utility. A race horse, for instance, would lose *19all his value as such, were he to be put to the plough or to a dray. A slave, although hired as possessing a particular talent, is expected to render numberless other services, especially at a country inn, where there is seldom sufficient employment for his particular talent or trade. These other services or uses he may be put to, cannot in any way detract from his value, unless from their nature they be calculated to render him less fit for his principal occupation or talent; as for instance, if a seamstress, hired expressly as such, was for a long time used as a washerwoman or as a field hand. Contracts must necessarily be modified by the usages, custom and general understanding of each country in relation to them. Who, among us, would think himself precluded from using a slave, hired as a cook, to do a little work in a garden, or from sending him for a cart-load of wood for the use of the kitchen 1 In like manner, had the defendant sent the plaintiff’s boy for a load of hay or fodder to feed his horses, his right to do so could hardly be questioned, and the accident might have happened on such an occasion as in the present instance. If two or three hours in the day were sufficient to do his work as an ostler, at defendant’s tavern, was it contemplated by either of the contracting parties that the boy should remain idle the balance of the day 1 Certainly not. It then remains to inquire whether the service of'driving a wagon be a dangerous one, calculated to lessen the value of plaintiff’s slave as an ostler. Whether bound to ask permission or not, the defendant had obtained plaintiff’s permission for his slave to drive a hack. It is difficult to believe that he would have withheld it for driving a wagon,"an occupation which cannot be more dangerous. We incline to think it much less dangerous ; for horses, are more apt to run away with a hack than with a heavy wagon. The driving of a hack or wagon can hardly be considered as foreign to the business of an ostler. It certainly could not render the boy less fit for it. Upon the whole, we do not see in*the conduct of the defendant, any fault or neglect that should make him liable for a loss that might be considered as purely accidental. The jury gave a verdict for seven hundrecTdollars, when the *20value of the boy was proved lobe fifteen hundred dollars; being no doubt at a loss to reconcile the law, as stated to them with their sense of natural justice, they split the difference. This we cannot do.
The contract of hiring must be construed and modified by the «sages, customs and general understanding of parties in the country where they are made; as, a slave hired as an ostler in a-country inn, may be used also to drive a wagon to haul provisions and fuel for .the tavern.
So, where a slave was hired as an ostler in a small town, and he was employed to drive a wagon and haul wood, in which he was accidentally killed: Held, that the aimer cannot recover his value, as having been improperly used or employed.
*20It is, therefore, ordered and decreed, that the judgment of the District Court be annulled, avoided and reversed; the verdict set aside, and that there be judgment for the defendant, with costs in both courts.